MANNING, J.
In Gregg v. The State, (55 Ala. 116,) it was decided that under an indictment for the statutory offense of stealing corn or cotton, “part of any outstanding crop,” — since this was not the subject of larceny at common law, and the statute made it punishable as grand larceny *168only — a verdict of guilty of petit larceny could not be lawfully rendered.
The present case does not materially differ from that. The charge against defendant is, that he “ feloniously took and carried away 150 pounds of cotton, being a part of the outstanding crop * * * * of William White.”
Calling this personal property while yet part of an outstanding crop, or mention of its value at a low sum, did not justify the verdict that was rendered. It is equivalent to an acquittal of the statutory offense, and was unauthorized as a verdict for petit larceny, that crime not being charged.
Let the judgment be reversed and the cause be remanded.